DETAILED ACTION

Status of Claims
Claims 1 – 19 were previously pending and subject to a non-final office action mailed 07/16/2021. Claims 1 – 3, 8 – 10, & 19 were amended, claims 20 – 21 were added, and claim 5 was cancelled in a reply filed 10/05/2021. Claims 1 – 4 & 6 – 21 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/05/2021 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive.   

Applicant initially argues, on pg. 7, regarding the previous 101 rejection, that “the claims clearly recite additional elements that integrate the (alleged) judicial exception into a practical application.” 

Examiner respectfully disagrees that the recited judicial exception is integrated into a practical application. For example, the additional computer-related elements of “server device” and “non-transitory computer readable medium” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “consumers,” “supply chain network nodes,” “vendor node,” “consolidation center,” “retail node,” “delivery node,” “customer,” and “retailers” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). The additional elements of “a server device logically separated from the plurality of supply 

Applicant next argues, on pp. 7 – 8, that “the claimed subject matter does improve the functioning of a computer or other technology,” and that “The problem identified in para [0004] may appear on the surface to be a business/administrative problem. However, inherent in this is the technical problem of inefficient use of computing resources (in multiple supply chains). That is, the various supply chains must each include dedicated computing resources, which are underutilised. This technical problem is solved by providing “a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process to the server device”.”

Examiner respectfully disagrees that the claims solve a technical problem, and submits that the claims do not improve upon the functionality of a computer or any other technology. Examiner further notes that the instant specification does not recite a technological solution to a technical problem. For example, paragraph [0006] of the Enfish, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool. As noted infra, in Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. Here, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., minimizing costs and reducing the reliance of merchants on a particular transportation company). The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. For example, the claims are not directed to an improvement in the functionality of a 

Applicant next argues, on pg. 8 through the first full paragraph of pg. 10, that “the claimed invention provides a server device 14 having a subsystem 30, which can handle data processing from various (supply chain) network nodes. The technical effect of the claimed features is that that more efficient use of computing resources in a system or integrating a plurality of supply chain networks is achieved. All the constituent features of the claim should thus be considered as contributing to the overall technical purpose of providing a computer implemented method incorporating more computer resource efficient delivery networks.”

Examiner respectfully disagrees, and notes that “subsystem 30,” operating as a component of the server, functions to merely gather information from supply chain entities over a network (e.g., the Internet), and does not amount to an improvement to a computing device or any other technology. For example the additional element of “a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process to the server device” merely generally links the judicial exception to a particular technological environment and is not indicative of integration into a practical application (see MPEP 2106.05(h)). Furthermore, the limitation “a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process to the server device” amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and is also directed to extra-solution activity that is appended to the abstract idea, and is therefore not indicative of integration into a practical application under 2A Prong 2.  As per 2B, The extra-solution functionality of “a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process to the server device” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362), and thus do not amount to significantly more.  Examiner further notes that examples that the courts have indicated may not be sufficient to show an improvement to technology include “Gathering and analyzing information using conventional techniques and displaying the result,” TLI Communications, 823 F.3d at 612-13, 118USPQ2d at 1747-48) (see MPEP § 2106.05 (a)(II)). There is no indication that the combination of elements, including the “subsystem” and its data gathering functionality, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Applicant next argues, on pp. 10 – 11, that “the present claims should be found to be eligible for reasons similar to those expressed in Example 42 of the Subject Matter Eligibility Examples” because Example 42 “clearly suggests that controlling access and use of data in a networked system can be eligible.”

Examiner respectfully disagrees, as the combination of elements of claim 1 of Example 42 integrate the abstract idea into a practical application because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, and therefore provide an integration of the judicial exception into a practical application. In contrast to claim 1 of Example 42, Applicant’s instant claims do not recite a combination of additional elements that integrate the abstract idea into a practical application as outlined in the response to the first arguments as outlined above. Examiner further notes that the instant claims are lacking the key functionality of Example 42 that amounted to an integration of the judicial exception into a practical application; that is, the formatting functionality of Example 42. In contrast, the instant claims recite a process that would occur in “business relations,” while merely specifying that the judicial exception is implemented by connected computing devices that exchange data. Therefore, the instant claims fall 

Applicant’s arguments filed 10/05/2021 concerning the previous rejection under 35 USC 103 have been fully considered but are not persuasive.   

Applicant initially argues, on pg. 12, regarding the previous 103 rejection, that “the claimed invention provides a server device 14 having a subsystem 30, which can handle data processing from various (supply chain) network nodes. The technical effect of the claimed features is that that more efficient use of computing resources in a system for integrating a plurality of supply chain networks is achieved. While Borders provides an “integrated” system for processing customer orders, Borders is only concerned with an integrated marketplace. Borders is not concerned with the underlying supply chain networks and fails to teach or suggest the sub-system recited in claim 1 as amended.”

Examiner respectfully disagrees, and initially notes that the claims recite the limitation “a sub-system connected to each of the supply chain network nodes.” Under the broadest reasonable interpretation, this limitation is taken to require that each supply chain entity is associated with its own subsystem of the server (i.e., multiple subsystems). Examiner further notes that the instant specification does not define the “sub-system 30,” and therefore this element may be interpreted as any component of a server, including a software application. For example, the instant specification recites: “[0071]  In order to implement a process such as that shown in FIG. 6, the SCM system 14 can have a central analysis, integration, and coordination sub-system 30 that uses APIs into the various supply chain elements (including those shown by way of example in FIG. 6). In addition to coordinating the flow of goods, the sub-system 30 can also be used to collect and analyze data to continually improve and refine the algorithms used to plan routes, determine optimal consolidation centers 12 and locations, etc.”  Borders discloses not only the underlying network architecture, but also the use of an integrated system by all the supply chain nodes required by the instant claims. For example, see Fig. 1 & [0042], 

In response to applicant's argument that “neither reference addresses the same problem, namely how to more efficiently utilize computing resources in a system that integrates multiple supply chain networks” on pg. 13, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant next argues that “There is nothing in lacono to suggest a modification of Borders leading to the claimed invention.” 

Examiner respectfully disagrees, and notes that motivation to include the teachings of Iacono, in the invention of Borders was found within the disclosure of Iacono: that is, with the motivation to “provide entities with a flexible structure to integrate courier services into technologies of the entities” (Iacono, Para. [0020]). Therefore, Examiner finds this argument unpersuasive.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

• “a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process” in claims 1, 8, & 19

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

A review of the entire specification did not yield a corresponding structure for the following element:

• “sub-system”;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 & 6 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 

Independent claims 1, 8, & 19 recite the limitation:
• “a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process” 

The Original Specification does not clearly, deliberatively, and sufficiently provide, for the generic placeholder: “sub-system,” adequate respective structures in order to perform the associated function of: “to offload coordination and integration of the supply chain process” as recited in the instant claims.

Specifically, the Original Specification does not demonstrate that Applicant has made an invention that archives each and all of the respective claimed functions by each of the respective claimed structures because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Additionally, dependent claims 2 – 4, 6 – 7, 9 – 18, & 20 – 21 are rejected because of their dependency on independent claims 1, 8, & 19 while failing to remedy the deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4 & 6 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claims 1, 8, & 19 recite the limitation "the supply chain process." There is insufficient antecedent basis for this limitation in the claims.  

Claim limitation “sub-system” (Claims 1, 8, & 19) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions.  Therefore, claims 1, 8, & 19 and claims including subsequent recitations of these limitations, are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2 – 4, 6 – 7, 9 – 18, & 20 – 21 are rejected because of their dependency on independent claims 1, 8, & 19 while failing to remedy the deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4 & 6 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determine excess capacities in the network nodes using data … to consolidate at least one delivery operation across multiple retailers in generating delivery routes for customers.” 

	2A Prong 1: The limitations of “determine excess capacities in the network nodes using data … to consolidate at least one delivery operation across multiple retailers in generating delivery routes for customers,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people, but for the recitation of generic computer components.  That is, other than reciting a “server device” and “non-transitory computer readable medium” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “server device” and “non-transitory computer readable medium,” the functions in the context of this claim encompass consolidating shipping operations and providing a delivery route to a customer. If a 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “server device” and “non-transitory computer readable medium” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “consumers,” “supply chain network nodes,” “vendor node,” “consolidation center,” “retail node,” “delivery node,” “customer,” and “retailers” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). The additional elements of “a server device logically separated from the plurality of supply chain networks to provide a layer of abstraction for supply chain network nodes associated with the plurality of distinct supply chain networks to appear to consumers as a seamless delivery flow,” “a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process to the server device,” “using data exchanged with the supply chain network nodes via the APIs,” and “interface” merely generally links the judicial exception to a particular technological environment and is not indicative of integration into a practical application (see MPEP 2106.05(h)). Furthermore, the limitation “a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process to the server device” amounts to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and is also directed to extra-solution activity that is appended to the abstract idea and is thus not 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “server device” and “non-transitory computer readable medium” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “consumers,” “supply chain network nodes,” “vendor node,” “consolidation center,” “retail node,” “delivery node,” “customer,” and “retailers” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The additional elements of “a server device logically separated from the plurality of supply chain networks to provide a layer of abstraction for supply chain network nodes associated with the plurality of distinct supply chain networks to appear to consumers as a seamless delivery flow,” “a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process to the server device,” “using data exchanged with the supply chain network nodes via the APIs,” and “interface” merely generally links the judicial exception to a particular technological environment and is not indicative of an inventive concept. The extra-solution functionality of “a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process to the server device” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the 

Dependent claims 2 – 4, 6 – 7, 9 – 18, & 20 – 21 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related element of “server device” is recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “item,” “shipment hubs,” “delivery nodes,” “network nodes,” “third parties,” “assets,” “fleet,” “personnel,” “consumer,” “store,” “supply chain networks,” and “warehouse” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The additional elements of “interfaces,” “user interface,” “wherein the customer user interface is provided via a retail storefront, wherein the system is operating transparently to the customer,” “mobile client application connected to the server device application programming interfaces (APIs),” and “database” merely generally links the judicial exception to a particular technological environment and is not indicative of an inventive concept. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 8 – 11, 14, & 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 20140089138 A1), in view of Iacono et al. (US 20180096414 A1).

As per claim 1, Borders discloses a system for integrating a plurality of supply chain networks, the system comprising: 

• a server device logically separated from the plurality of supply chain networks to provide a layer of abstraction for supply chain network nodes associated with the plurality of distinct supply chain networks to appear to consumers as a seamless delivery flow (Fig. 1 & [0079] – [0080], “webstore” server which “supports a number of customer related features such as, for example, self registration; accessing of customer account information; browsing of product categories and category hierarchy; viewing of product images and product information; keyword searches; delivery scheduling; accessing of customer order history; customizable shopping lists; on-line shopping and Examiner’s note: The duplication of parts i.e., the plurality of supply chain networks, has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)). Additionally, the limitation “to provide a layer of abstraction for supply chain network nodes associated with the plurality of distinct supply chain networks to appear to consumers as a seamless delivery flow” is given little to no patentable weight, as the claimed method is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.));

Regarding the following limitation,

• a sub-system connected to each of the supply chain network nodes using application programming interfaces (APIs) to offload coordination and integration of the supply chain process to the server device, Borders discloses, in [0069], noting “a publication API schema for allowing both internal and external clients to connect to the PUB database” i.e., offloading data to the server; also see Fig. 1 & [0075], noting “a plurality of separate subsystems such as, for example, Webstore Subsystem (WS) 132, Transportation Subsystem (XPS) 124, and Customer Relationship Management (CRM) Subsystem 126. Each subsystem may be implemented via a combination of hardware and/or software, and further may include a plurality of different functional components, modules, and/or plug-in applications,” which as per [0076], includes the use of “data access APIs” to access the “Front Office database 131.” Also see [0241], noting that “affiliates” (e.g., merchants) can “introduce their own on-line storefronts via an Internet API 382.”  To the extent to which Borders does not appear to explicitly disclose using the APIs to enable the server to provide coordination and integration data to supply chain network nodes, Iacono teaches this element. For example, see [0015], noting API interfaces between a service provider and various entities such as “courier services,” and “computing device associated with a merchant, buyer, and/or others using one or 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Iacono, in the invention of Borders with the motivation to “provide entities with a flexible structure to integrate courier services into technologies of the entities,” (Iacono, Para. [0020]).

Borders further discloses:

• wherein the network nodes comprise at least one vendor node (Fig. 1 & [0042], [0052], vendors with interface), at least one consolidation center (Fig. 1 & [0042], [0048], [0114], DC with “appropriate hardware and/or software for managing the DC facility 170.”), at least one retail node (Fig. 1 & [0042], [0043], merchants connected by interface), and at least one delivery node ([0083] - [0084], & [0092] – [0094], “mobile field devices 106” of couriers).

Regarding the following limitation, 

	• wherein the server device is operable to determine excess capacities in the network nodes using data exchanged with the supply chain network nodes via the APIs to consolidate at least one delivery operation across multiple retailers in generating 

Borders, in [0085] – [0086], discloses generating delivery routes which are “based upon transportation capacity data such as, for example, the number of couriers available, the number of delivery vehicles available, the number of orders for a particular day,” then displaying available delivery windows based on the routes, which suggests, but does not appear to explicitly disclose consolidating a delivery operation between multiple merchants based on the excess capacity. However, this element is taught by Iacono. For example, Iacono, in [0053], describes a process in which available courier capacity is determined based on a vehicle type and the size of items to be delivered in order to effect a delivery operation of “multiple items” purchased from “multiple merchants.” Additionally, it can be determined that a time with excess delivery capacity (i.e., “during a downtime period in which less than a threshold number of deliveries are scheduled for the courier) is to be used to perform delivery. As per [0148], [0151], & [0159], courier data is transmitted using APIs.  As per [0154] – [0155], a customer user interface provides a delivery route for purchased items including “a map 1144 indicating a status of delivery of a courier 1146 that is assigned to deliver the order. As illustrated, the map 1144 indicates locations for pickup and delivery of the order 1148 (e.g., the merchant's location and the customer's location) and a location of the courier 1146. The map 1144 also illustrates a route the courier 1146 will take to deliver the order.” Also see [0141], noting obtaining delivery status of an item though an API and then “the status of delivery may be sent to a customer device.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Iacono, in the invention of Borders with the motivation to “enable buyers to minimize delivery expenses by combining orders to be delivered by the couriers.” (Iacono, Para. [0021])

As per claim 8, see the above relevant rejection of claim 1. Borders additionally discloses a method (Claim 1, [0021], [0076]).

As per claim 19, see the above relevant rejection of claim 1. Borders further discloses “a computer-implemented method” (Claim 1), but does not appear to explicitly disclose, however Iacono teaches a non-transitory computer readable medium comprising computer executable instructions ([0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Iacono in the invention of Borders with the motivation to implement computer-implemented method of Borders using a software program.

As per claims 2, 9, & 20, Borders / Iacono disclose the limitations of claims 1, 8, & 19.  Borders further discloses:

	• wherein the server device is operable to utilize data obtained via the APIs to determine one or more available delivery days and/or times for a particular item via the corresponding one of the at least one customer user interface (See [0192], noting utilizing data obtained via a “Webstore database” to determine “an estimated list of available and unavailable delivery window slots, which is displayed to the customer.” As per at least [0069] & [0075] – [0076], the database data is accessed via APIs.).

To the extent to which Borders does not appear to explicitly disclose wherein the data is obtained via the interfaces, Iacono, in [0020], teaches using “APIs,” i.e., interfaces to courier services.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “interfaces to courier services” of Iacono for the “Webstore database” of Borders. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

claims 3, 10, & 21, Borders / Iacono disclose the limitations of claims 2, 9, & 20.  Borders further discloses:

	• wherein the customer user interface is provided via a retail storefront transparently to the customer (Fig. 1, customers 102 and internet 104. Also [0041], online store; [0044], “on-line store interface with customers.” Also [0072] & [0078], display SKUs to customer for sale. As per [0086] – [0088], the system transparently provides available delivery times to the customer by accessing information such as “transportation capacity data such as, for example, the number of couriers available, the number of delivery vehicles available, the number of orders for a particular day, truck routes, etc.” and “the current set of van routes and stops for that zone to estimate and present to the customer available delivery window time slots.”)

As per claims 4 & 11, Borders / Iacono disclose the limitations of claims 1 & 8.  Borders further discloses:

	• a mobile client application connected to the server device to enable drivers to coordinate between shipment hubs and delivery nodes (See at least Fig. 1 & [0045], [0060], [0083] – [0084], [0092] – [0097], [0147] – [0150], [0175] – [0176], [0207] – [0213], noting MFD’s  operated by couriers, which enable drivers to effect delivery along routes between hubs and drop-off locations.).  

As per claim 14, Borders / Iacono disclose the limitations of claim 8.  Borders further discloses:

	• using the interfaces to coordinate reverse logistics to facilitate the flow of goods from a consumer or store back to a network node in one of the supply chain networks ([0150] – [0151], [0176], [0178] – [0179], & [0210 – [0211], noting using courier and DC interfaces to effectuate a return process for an item returned from a customer to a distribution center.

Claims 6 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 20140089138 A1), in view of Iacono et al. (US 20180096414 A1), in view of Berry et al. (US 20160292798 A1).

As per claims 6 & 12, Borders / Iacono disclose the limitations of claims 1 & 8.  Borders further discloses:

	• a logistics database (Fig. 1 & [0062], “centralized database 131.” Also [0076] – [0077] & [0168]).

To the extent to which Borders does not appear to explicitly disclose the following limitation, Berry teaches wherein:

• the system being further operable to store data acquired by the system over time to determine optimal numbers and locations for certain network nodes (See [0045], [0058] – [0059], [0101], & [0103] – [0104], noting using a stored order sales history to determine “predicted demand as a function of location in the given geographic area,” and using the determined demand to change a “number and location of distribution locations based on recorded historic demand.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Berry, in the invention of Borders / Iacono with the motivation to “enable the delivery time from the distribution location to the delivery location to be minimized.” (Berry, Para. [0053])

Claims 7 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 20140089138 A1), in view of Iacono et al. (US 20180096414 A1), in view of Berry et al. (US 20160292798 A1), in view of Birjandi et al. (US 7337031 B1).

As per claims 7 & 13, Borders / Iacono / Berry disclose the limitations of claims 6 & 12. Regarding the limitation, 

	• wherein the system provides access to the logistics database to third parties to enable optimizing geographic placement of assets, fleet sizes, and/or personnel deployment,

Borders, in [0062], discloses providing access to the centralized database 131 to third parties, i.e., the “subsystems and/or components of system 100” of Fig. 1, such as vendors ([0042], [0052]), distribution center ([0042], [0048], [0114]), merchants ([0042], [0043]), and couriers ([0083] - [0084], & [0092] – [0094]).  To the extent to which Borders does not appear to explicitly disclose wherein the access to data us for enabling optimizing geographic placement of assets, fleet sizes, and/or personnel deployment, Birjandi, in Fig. 3 & C. 4, L. 55 – 62, C. 5, L. 3 – 14, & C. 5., L. 46 – 62, describes a process in which data is accessed from a database to determine “a demand for each part at each location” which is used to optimize geographic redistribution of assets (i.e., parts).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Birjandi, in the invention of Borders / Iacono / Berry with the motivation to “maximize the ability of the distribution network to fill orders.” (Birjandi, C.1, L. 65 – 67.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 20140089138 A1), in view of Iacono et al. (US 20180096414 A1), in view of Park et al. (US 20090076933 A1). 

As per claim 15, Borders / Iacono disclose the limitations of claim 8.  To the extent to which Borders does not appear to explicitly disclose the following limitation, Park teaches:

• receiving a request to cancel or add an item or reschedule a delivery time; and generating a new or modified delivery route to accommodate the request (See Fig. 4 & 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Park in the invention of Borders / Iacono with the motivation to “enable each delivery post office to detect a variation in the workload in advance on the basis of information when a large quantity of mail items are received, such that the postal delivery work can be effectively performed.” (Park, Para. [0018])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 20140089138 A1), in view of Iacono et al. (US 20180096414 A1), in view of High et al. (US 20160260158 A1). 

As per claim 16, Borders / Iacono disclose the limitations of claim 8.  To the extent to which Borders does not appear to explicitly disclose the following limitation, High teaches:

• implementing a staging and picking process for a warehouse, via a corresponding one of the interfaces ([0139] - [0140] & [0145], the central server implements an automated picking and staging process by interfacing with a motorized transport unit at a merchant node facility.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of High in the invention of Borders / Iacono with the motivation to “leverage existing local facilities and quickly deliver merchandise from the shopping facility location that are near to the customer and in potentially a more efficient manner.” (High, Para. [0139])

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 20140089138 A1), in view of Iacono et al. (US 20180096414 A1), in view of High et al. (US 20160260158 A1), in view of Gabrielson (US 20090037234 A1). 

As per claim 17, Borders / Iacono / High disclose the limitations of claim 8. To the extent to which Borders does not appear to explicitly disclose the following limitation, Gabrielson teaches:

• applying load planning (Abstract, [0002], [0024], [0039], [0041] [0057] [0065], [0067], noting applying load planning by consolidating shipments.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Gabrielson in the invention of Borders / Iacono / High with the motivation to “reduce trips to port, to generate fuller container loads,” and to “promote utilization of larger containers where appropriate.” (Gabrielson, Para. [0039])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 20140089138 A1), in view of Iacono et al. (US 20180096414 A1), in view of High et al. (US 20160260158 A1), in view of Helmolt et al. (US 20030172007 A1). 

As per claim 18, Borders / Iacono / High disclose the limitations of claim 8.  To the extent to which Borders does not appear to explicitly disclose the following limitation, Helmolt teaches:

• enabling cross-docking via a corresponding one of the interfaces ([0052], [0061], esp. [0072], [0073], & [0143] – [0144], noting transmitting work packages to partners to fulfill an order, including cross-docking instructions. Also see [0083] – [0084], noting the communication pathways to logistics partner interfaces from central fulfillment coordination engine 375.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Helmolt et al. (US 20030172007 A1); See. e.g. [0002], noting “supply chain management and, more particularly, to order fulfillment coordination in a supply chain.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628